UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Event: May 13, 2011 MASTERBEAT CORPORATION (Exact name of registrant as specified in its charter) Delaware 333-144982 26-0252191 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 120 Wall Street Suite 2401 New York, New York 10016 (Address of principal executive offices) Checktheappropriateboxbelowif theForm8-Kfilingisintendedto simultaneouslysatisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 5.02 - DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS On May 13, 2011, Dick Wingate, resigned as Chairman of the Board of Directors.His resignation was not the result of any disagreement with us on any matter relating to operations, policies or practices, including accounting or financial policies. SIGNATURE Pursuantto therequirementsof theSecuritiesExchangeAct of1934,the Registranthas dulycausedthisreportto besignedon itsbehalf by the undersigned hereunto duly authorized. MASTERBEAT CORPORATION Date: May 18, 2011 /s/Chris Messalas Chris Messalas, Chief Executive Officer 2
